                              Case 2:21-cv-00097-JJT Document 1 Filed 01/19/21 Page 1 of 4




                    1   CARL F. MARIANO, SB #010994
                        Carl.Mariano@lewisbrisbois.com
                    2   FELICE F. GUERRIERI, SB# 021107
                        Felice.Guerrieri@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Avenue, Suite 1700
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    6   Firm email: azdocketing@lewisbrisbois.com
                        Attorneys for RD America, LLC
                    7
                    8                               UNITED STATES DISTRICT COURT
                    9                                       DISTRICT OF ARIZONA
                   10
                   11 Anthony T. Debernardo And Kelly                 No.
                      Debernardo, husband and wife,,
                   12                                                 NOTICE OF REMOVAL
                                    Plaintiff,
                   13
                              vs.
                   14
                      Jetro Cash and Carry Enterprises, LLC, a
                   15 foreign limited liability corporation d/b/a
                      Jetro Restaurant Depot, Jetro Cash and
                   16 Carry and/or Restaurant Depot, LLC; John
                      Doe Employee One and Jane Doe
                   17 Employee One, husband and wife; John
                      Doe Employee Two, husband and wife;
                   18 John Does I-V; Jane Does I-V, Fictitious
                      Individuals; ABC Corporations and/or
                   19 Partnerships and/or Sole Proprietorships
                      and/or Joint Ventures I-X; fictitious
                   20 entities,,
                   21                      Defendants.
                   22
                   23            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF ARIZONA:
                   24
                   25            Defendant RD America, LLC (“Defendant”), pursuant to 28 U.S.C. §§ 1332, 1441,
                   26 1446 and LRCiv 3.6, hereby gives notice of the removal of the above-captioned case from
                   27 the Maricopa County Superior Court of the State of Arizona, to the United States District

LEWIS              28 Court for the District of Arizona, based on the following grounds:
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4836-9492-5014.1
                              Case 2:21-cv-00097-JJT Document 1 Filed 01/19/21 Page 2 of 4




                    1            1.        On or about December 15, 2020, Plaintiffs Anthony and Kelly Debernardo
                    2 filed the present lawsuit in the Maricopa County Superior Court of the State of Arizona,
                    3 Cause No. CV2020-096664. (See Complaint (attached as Exhibit “A”)). The lawsuit arises
                    4 from an injury alleged to have been caused by a fall on the premises of a warehouse owned
                    5 by Defendant. (Id. at ¶ 15).
                    6            2.        According to the Complaint, the Plaintiffs are citizens of the state of Arizona.
                    7 (Ex. A at ¶3).
                    8            3.        Defendant is a Delaware limited liability company with its principal place of
                    9 business in New York state.
                   10            4.        Defendant was served with the Summons and Complaint on December 24,
                   11 2020.
                   12            5.        Defendant has filed this Notice of Removal within thirty (30) days after
                   13 service of the pleading setting forth a removable claim, and it is timely filed under 28 U.S.C.
                   14 § 1446(b).
                   15            6.        Plaintiffs have certified that the amount being sought is higher than Maricopa
                   16 County’s compulsory arbitration limits of $50,000. (See Certificate Regarding Compulsory
                   17 Arbitration (attached as Exhibit “A”)).
                   18            7.        Plaintiffs have further certified that that amount being sought is between
                   19 $50,000 and $300,000, satisfying the amount in controversy requirement of 28 U.S.C. §
                   20 1332(a). (See Complaint at Exhibit A at ¶2). Plaintiffs’ Complaint does not seek a sum
                   21 certain. However, under the rules governing civil actions in the Superior Court of the State
                   22 of Arizona, a pleading shall not set forth a dollar amount or figure for damages where the
                   23 claim is not for a sum certain or for a sum which can by computation be made certain. See
                   24 Rule 8 (b), Ariz. R. Civ. P.
                   25            8.        Defendant RD America, LLC is the only non-fictitious defendant for purposes
                   26 of determining citizenship under §1441(b).
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4836-9492-5014.1                                   2
                              Case 2:21-cv-00097-JJT Document 1 Filed 01/19/21 Page 3 of 4




                    1            9.        There is complete diversity of citizenship between the Parties named in the
                    2 Complaint because the Plaintiffs are citizens of Arizona and the Defendant is a citizen of
                    3 Delaware. 28 U.S.C. § 1332(a)(1).
                    4            10.       Venue in this Court is proper under 28 U.S.C. § 1441(a) because the
                    5 circumstances surrounding the incident are alleged in the Plaintiffs’ Complaint to have
                    6 occurred in Arizona.
                    7            11.       No previous notice of removal has been filed.
                    8            12.       Pursuant to 28 U.S.C. § 1446(a) and LR Civ. 3.6, counsel hereby certifies that
                    9 Exhibit A comprises true and complete copies of all pleadings and other documents filed in
                   10 the Superior Court of the State of Arizona, in and for the County of Maricopa. (See
                   11 Declaration of Felice F. Guerrieri (attached as Exhibit “B”)).
                   12            13.       Defendant has attached a copy of this document to their Notice of Removal
                   13 filed with the Clerk of the Maricopa County Superior Court of the State of Arizona, pursuant
                   14 to 28 U.S.C. § 1446(d) and L.R.Civ. 3.6(b), a copy of which is attached hereto as Exhibit
                   15 “C”.
                   16            14.       Defendant has served upon Plaintiffs a copy of this Notice.
                   17            DATED this 19th day of January, 2021
                   18                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                   19
                   20
                                                                   By:         /s/Felice F. Guerrieri
                   21                                                          Carl F Mariano
                   22                                                          Felice F. Guerrieri
                                                                               Attorneys for RD America, LLC
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4836-9492-5014.1                                  3
                              Case 2:21-cv-00097-JJT Document 1 Filed 01/19/21 Page 4 of 4




                    1
                                                       CERTIFICATE OF SERVICE
                    2
                    3            I hereby certify that on January 19, 2021, I electronically transmitted the foregoing

                    4 document to the Clerk’s office using the Court’s CM/ECF System, to the following
                    5 CM/ECF registrants and thereby served all counsel of record in this matter.
                    6
                      Douglas L. Settel
                    7 Amanda L. Boardman
                    8 Goldberg & Osborne
                      2815 S. Alma School Rd. #122
                    9 Mesa, AZ 85210
                      dsettel@goldbergandosborne.com
                   10 aboardman@goldbergandosborne.com
                   11 Attorneys for Plaintiff
                   12
                        /s/ Marcia McAlister
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4836-9492-5014.1                                1
